Title: Braintree Decr. 18th. 1765. Wednesday.
From: Adams, John
To: 


       How great is my Loss, in neglecting to keep a regular Journal, through the last Spring, Summer, and Fall. In the Course of my Business, as a Surveyor of High-Ways, as one of the Committee, for dividing, planning, and selling the North-Commons, in the Course of my two great Journeys to Pounalborough and Marthas Vineyard, and in several smaller Journeys to Plymouth, Taunton and Boston, I had many fine Opportunities and Materials for Speculation.—The Year 1765 has been the most remarkable Year of my Life. That enormous Engine, fabricated by the british Parliament, for battering down all the Rights and Liberties of America, I mean the Stamp Act, has raised and spread, thro the whole Continent, a Spirit that will be recorded to our Honour, with all future Generations. In every Colony, from Georgia to New-Hampshire inclusively, the Stamp Distributors and Inspectors have been compelled, by the unconquerable Rage of the People, to renounce their offices. Such and so universal has been the Resentment of the People, that every Man who has dared to speak in favour of the Stamps, or to soften the detestation in which they are held, how great soever his Abilities and Virtues had been esteemed before, or whatever his fortune, Connections and Influence had been, has been seen to sink into universal Contempt and Ignominy.
       The People, even to the lowest Ranks, have become more attentive to their Liberties, more inquisitive about them, and more determined to defend them, than they were ever before known or had occasion to be. Innumerable have been the Monuments of Wit, Humour, Sense, Learning, Spirit, Patriotism, and Heroism, erected in the several Colonies and Provinces, in the Course of this Year. Our Presses have groaned, our Pulpits have thundered, our Legislatures have resolved, our Towns have voted, The Crown Officers have every where trembled, and all their little Tools and Creatures, been afraid to Speak and ashamed to be seen.
       This Spirit however has not yet been sufficient to banish, from Persons in Authority, that Timidity, which they have discovered from the Beginning. The executive Courts have not yet dared to adjudge the Stamp-Act void nor to proceed with Business as usual, tho it should seem that Necessity alone would be sufficient to justify Business, at present, tho the Act should be allowed to be obligatory. The Stamps are in the Castle. Mr. Oliver has no Commission. The Governor has no Authority to distribute, or even to unpack the Bales, the Act has never been proclaimed nor read in the Province; Yet the Probate office is shut, the Custom House is shut, the Courts of Justice are shut, and all Business seems at a Stand. Yesterday and the day before, the two last days of Service for January Term, only one Man asked me for a Writ, and he was soon determined to waive his Request. I have not drawn a Writ since 1st. Novr.
       How long We are to remain in this languid Condition, this passive Obedience to the Stamp Act, is not certain. But such a Pause cannot be lasting. Debtors grow insolent. Creditors grow angry. And it is to be expected that the Public offices will very soon be forced open, unless such favourable Accounts should be received from England, as to draw away the Fears of the Great, or unless a greater Dread of the Multitude should drive away the Fear of Censure from G. Britain.
       It is my Opinion that by this Timorous Inactivity we discover Cowardice, and too much Respect and Regard to the Act. This Rest appears to be by Implication at least an Acknowledgement of the Authority of Parliament to tax Us. And if this Authority is once acknowledged and established, the Ruin of America will become inevitable.
       This long Interval of Indolence and Idleness will make a large Chasm in my affairs if it should not reduce me to Distress and incapacitate me to answer the Demands upon me. But I must endeavour in some degree to compensate the Disadvantage, by posting my Books, reducing my Accounts into better order, and by diminishing my Expences, but above all by improving the Leisure of this Winter, in a diligent Application to my Studies. I find that Idleness lies between Business and Study, i.e. The Transision from the Hurry of a multiplicity of Business, to the Tranquility that is necessary for intense Study, is not easy. There must be a Vacation, an Interval between them, for the Mind to recollect itself.
       The Bar seem to me to behave like a Flock of shot Pidgeons. They seem to be stopped, the Net seems to be thrown over them, and they have scarcely Courage left to flounce and to flutter. So sudden an Interruption in my Career, is very unfortunate for me. I was but just getting into my Geers, just getting under Sail, and an Embargo is laid upon the Ship. Thirty Years of my Life are passed in Preparation for Business. I have had Poverty to struggle with—Envy and Jealousy and Malice of Enemies to encounter—no Friends, or but few to assist me, so that I have groped in dark Obscurity, till of late, and had but just become known, and gained a small degree of Reputation, when this execrable Project was set on foot for my Ruin as well as that of America in General, and of Great Britain.
      